Name: Commission Implementing Regulation (EU) No 683/2014 of 20 June 2014 amending Regulation (EU) No 37/2010, as regards the substance Ã¢ clorsulonÃ¢ Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: marketing;  health;  animal product; NA;  means of agricultural production;  foodstuff
 Date Published: nan

 21.6.2014 EN Official Journal of the European Union L 182/17 COMMISSION IMPLEMENTING REGULATION (EU) No 683/2014 of 20 June 2014 amending Regulation (EU) No 37/2010, as regards the substance clorsulon (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 470/2009 of the European Parliament and of the Council of 6 May 2009 laying down Community procedures for the establishment of residue limits of pharmacologically active substances in foodstuffs of animal origin, repealing Council Regulation (EEC) No 2377/90 and amending Directive 2001/82/EC of the European Parliament and of the Council and Regulation (EC) No 726/2004 of the European Parliament and the Council (1), and in particular Article 14 in conjunction with Article 17 thereof, Having regard to the opinion of the European Medicines Agency formulated by the Committee for Medicinal Products for Veterinary Use, Whereas: (1) The maximum residue limit (hereinafter MRL) for pharmacologically active substances intended for use in the Union in veterinary medicinal products for food-producing animals or in biocidal products used in animal husbandry is to be established in accordance with Regulation (EC) No 470/2009. (2) Pharmacologically active substances and their classification regarding MRLs in foodstuffs of animal origin are set out in the Annex to Commission Regulation (EU) No 37/2010 (2). (3) Clorsulon is currently included in Table 1 of the Annex to Regulation (EU) No 37/2010 as an allowed substance, for bovine species, applicable to muscle, liver, kidney and milk. The provisional maximum residue limits for that substance set out for bovine milk expired on 1 January 2014. (4) Additional data were provided and assessed by the Committee for Medicinal Products for Veterinary Use who recommended that the provisional MRLs for clorsulon for bovine milk should be set as definitive. (5) The entry for clorsulon in Table 1 of the Annex to Regulation (EU) No 37/2010 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 37/2010 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 152, 16.6.2009, p. 11. (2) Commission Regulation (EU) No 37/2010 of 22 December 2009 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin (OJ L 15, 20.1.2010, p. 1). ANNEX In Table 1 of the Annex to Regulation (EU) No 37/2010, the entry for the substance clorsulon is replaced by the following: Pharmacologically active Substance Marker residue Animal Species MRL Target Tissues Other Provisions (according to Article 14(7) of Regulation (EC) No 470/2009) Therapeutic Classification Clorsulon Clorsulon Bovine 35 Ã ¼g/kg Muscle NO ENTRY Antiparasitic agents/Agents against endoparasites 100 Ã ¼g/kg Liver 200 Ã ¼g/kg Kidney 16 Ã ¼g/kg Milk